DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Objections to the Drawings
01.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):

The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The feature(s) listed below, therefore, must be shown in a figure, or be canceled from the claims: 
a.	"an external electrode formed as an external output, using a through-silicon via (TSV) formed from a back surface side of the second semiconductor element," as recited in claims 1-10 and 12-21.
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d) and 37 CFR § 1.84. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).

This objection to the drawings will not be held in abeyance
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
35 U.S.C. § 112 Rejections of the Claims
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Specifically, product claim 9, which depends from claim 8 (which depends from independent claim 1 by way of claims 7 and 6) and product claim 21, which depends from claim 20 (which depends from independent claim 13 by way of claims 19 and 18) recite the "optical function film," [hereinafter "OFF"] being formed after the wafer support system material [hereinafter "WSSM"] is separated from the light receiving surface, which means claims 9 and 21 have scopes wherein the WSSM is separated from, NOT bonded on, the lens. 
Yet, claims 9 and 21, because they respectively depend on 8/7/6/1 and 20/19/18/13, also require that the "WSSM [be] bonded on a lens."
A person skilled in the art, therefore, would not know whether, or not, scope of claims 9 and 21 require the WSSM to be bonded on the lens. 
Claims 9 and 21, therefore, have indefinite scopes. 
Accordingly, claims 9 and 21 violate 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention. 
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because it appears to be a significant part of the recitation of the dependent claims 9 and 21. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). And M.P.E.P. § 2173.05(b) explicitly notes 
With respect to claim 12, "the thinned second semiconductor element" lacks antecedent basis.
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
04.	Claims 9 and 21 are rejected under 35 U.S.C. § 112(d) for failing to incorporate all of the limitations of claims 8 and 20, from which claims 9 and 21 directly, or indirectly, depend. 
Specifically, product claims 9 and 21 recite "after the WSSM is separated from the light receiving surface of the first semiconductor element." 
Yet, claims 8/7/6/1 and 20/19/18/13, from which claims 9 and 21 respectively depend, require the "WSSM [to be] bonded on a lens."
Claims 9 and 21, therefore, broaden their scope from claims 8/7/6/1 and 20/19/18/13, from which claims 9 and 21 respectively depend, by not requiring the "WSSM [to be] bonded on a lens." 
Accordingly, claims 9 and 21 violate 35 U.S.C. § 112(d) for failing to incorporate all of the limitations of the claims from which they respectively depend. 
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
Prior Art Rejection of the Claims
05.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—

(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
06.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 
07.	Claims 1, 2, 5, 6, 13, 14, 17, and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by PGPUB US 2016/0284753 for a patent application by "Komai," or, in the alternative, are rejected under 35 U.S.C. § 103 as being unpatentable over Komai, further in view of PGPUBs US 2016/0163754 and 2014/0273350 of patent applications for "Igarashi" and "Kwak-I," respectively. 
As to interpreting scope of the claims, it is noted that claims 1 and 13 (and claims depending therefrom) are product claims.
The scope of a product-by-process claim is not limited to the manipulations of the recited steps. Rather, the scope of a product claim is limited only by the structure(s) inherently resulting from the recited steps. See, for example, M.P.E.P. § 2113. See, also, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) stating "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
As to the recitation "wherein the wafer support system material comprises a glass substrate and is configured to be separated from the light receiving surface after formation of the external electrode," is noted but determined to be a recitation directed to a character/capability of the glass substrate, but NOT limiting the scope of the claims so as in fact separating the glass substrate. 
As to rejecting the claims over the prior art, with respect to claims 1 and 13, Komai describes a solid-state image sensor (see, e.g., [0018]) comprising: a first semiconductor element (pixel sensor substrate 12, e.g.) including a pixel 
Komai describes wherein the wafer support system material comprises a glass substrate 18 (see, e.g., [0422] describing layer 18 as glass protective substrate), and it (glass substrate 18, as shown, e.g., in FIG. 55, being attached/attachable or removed/removable) is configured to be separated from the light receiving surface after formation of the external electrode. 
With respect to claim 12, it is a method claim resulting in the products of claims 1 and 13. 
And like claims 1 and 13, the recitation "wherein the wafer support system material comprises a glass substrate and is configured to be separated from the light receiving surface after formation of the external electrode," is noted but determined to be a recitation directed to a character/capability of the glass substrate, but NOT limiting the scope of claim 12 because in fact the step of separating the glass substrate is NOT required. 
Komai describes the glass substrate 18, as shown, e.g., in FIG. 55, as being attachable or removable and thus describes the glass substrate to configured to be separated from the light receiving surface after formation of the external electrode.
With respect to claims 1, 12, and 13, moreover, for the sake of argument only, if scope glass substrate 18 in Komai is deemed not to have a scope including a wafer support system material, it is noted that the art well recognizes the suitability of using a wafer support material to support a sensor as it is manufactured. See, for example, Igarashi. 
Specifically, Igarashi teaches (see, for example, FIGs. 5 and 10 and [0104] and [0106]) teaches the suitability of using a wafer/substrate supporting system material (101), which comprises glass, to support image detector(s) as it/they are manufactured. And Kwak-I teaches removing the wafer support material after performing the process it was provided to support. See, for example, [0093] expressly stating that "[t]he wafer supporting system is removed after the corresponding process is performed."
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the teachings of Komai by using a wafer/substrate supporting system material that can be separated from the detector as it is being (after it is) manufactured, as taught suitable by Igarashi and wherein a wafer supporting system material is removed after the corresponding process is performed, as taught suitable by Kwak-I. 
It is also noted that eliminating a step and its function is prima facie obvious when the function of the step is no longer desired. See, for example, M.P.E.P. § 2144.04IIA. See, for example, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference that disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references that clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.04IIA), therefore, it would additionally have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Komai to eliminate the use of the WSSM by removing it since the function of the WSSM is no longer desired/required. 
With respect to claims 2 and 14, Komai describes the external electrode being planarized copper electrode. See, e.g., [0341]. 
As to claims 5, 6, 17, and 18, the features recited in these claims are process steps describing features Komai discloses, which process steps make no difference on the scope of the product claims.
08.	Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Komai (or Komai, further in view of Igarashi and Kwak-I, see supra), as applied to claims 1 and 13, above, further in view of any of JP-8-130227 to "WORLD-METAL" and JP-2011193007 to "FUJI" and PGPUBs US 2002/0030288, 2014/0252640, and 2014/0291854 of patent application by "Hashimoto," "Kwak-II," and "Lee." 

According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Komai to use Ni/Au external electrodes, as taught suitable and beneficial by SONY. 
Moreover, the art also well recognizes the equivalence and suitability of using Cu and Ni/Au as external electrodes. See, for example, Hashimoto, [0153], Kwak-II, [0047], and Lee, [0089].
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07 and 2144.06), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Komai to use either Cu or Ni/Au external electrodes, as taught suitable and equivalent by Hashimoto, Kwak-I. 
09.	Claims 4 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Komai (or Komai, further in view of Igarashi and Kwak-I, see supra), as applied to claims 1 and 13, above, further in view of PGPUB US 2015/0115411 to "Ozaki." 
		Komai discloses a solid-state imaging device 1 in which the chip through electrode 181 passes through the multilayer wiring layer 82 of the logic substrate 11 and is connected to the connection wiring 182 (refer to paragraphs [0019]-[0074], [0332]-[0347], fig. 10).
Furthermore, Ozaki discloses a semiconductor device in which the through electrode 55 that passes through the interlayer insulating film 42 is formed on the electrode layer 52 and the electrode layer 53 that are formed from a metal laminate film of Ti/Al or the like and the relative permittivity of the porous silica 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Komai to have the TSV formed from the back surface side of the second semiconductor element go through the a low-K and be connected with an Al pad of the first semiconductor element, as taught suitable and beneficial by Ozaki. 
10.	Claims 7-9 and 19-21 are rejected under 35 U.S.C. § 102(a)(1)/103 as anticipated by Komai (or obvious over Komai, further in view of Igarashi and Kwak-I, see supra), as applied to claims 6 and 18, above, or, in the alternative, are rejected under 35 U.S.C. § 103 as being unpatentable Komai (or Komai, further in view of Igarashi and Kwak-I, see supra), as applied to claims 6 and 18, above, further in view of JP-2003-101001 to "TOPPAN" and PGPUB US 2012/0104529 to "Tanaka."
		Claims 7-9 and 19-21 fail to further limit claim by virtue of failing to recite 'further comprising … . " As such Komai anticipates (or renders obvious in view of Igarashi and Kwak-I) claims 7-9 and 19-21, because the product of Komai can be modified in the intended, but not limited, manner of using the product of claims 7-9 and 19-21. 
Alternatively, and only for the sake of argument only, if the features of claims 7-9 and 19-21 are deemed to be limiting of the scope of the claims, then it is noted that TOPPAN discloses a solid-state imaging device in which a thin layer that is a resin layer (12) that has an infrared absorbing function is disposed on the microlens pattern (11), the refractive index of the resin layer that has the infrared absorbing function is lower than the refractive index of the microlens pattern, and reflection and re-reflection of light on the surface of the microlens can be suppressed (refer to paragraphs [0045]- [0061], fig. 1-4).

In addition to the disclosure in this application, TAPPAN and Tanaka therefore are evidence that the art well recognizes the suitability and capability of the product of Komai to be modified/used in the intended, but not limited, manner of using the product of claims 7-9 and 19-21. 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified/used the product Komai discloses in the intended, but not limiting, manner of using the product of claims 7-9 and 19-21, as taught by TAPPAN and Tanaka to be suitable implementation for a light sensing/imaging device. 
11.	Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Komai (or Komai, further in view of Igarashi and Kwak-I, see supra), as applied to claim 1 above, further in view of PGPUB US 2015/0031215 of a patent application for "Mahoney" et al.
		Komai (or Komai, further in view of Igarashi and Kwak-I) appears silent as to the thickness of the WSSM. The art however well recognizes suitable thicknesses for the WSSM. See, for example, Mahoney.
Specifically, Mahoney teaches that the ability of reducing the wafer/substrate  thickness (which is desired to further reduce the semiconductor 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the teachings of Komai by using a 700 micron thick WSSM to achieve 150 micron thick first semiconductor element and thus achieve reduced size semiconductor packages as well as for high density fabrication, as taught suitable and desirable by Mahoney.  
Response to Arguments 
12.	The contentions in the 4/5/2021 "Response" have been fully considered. The contentions, however, are not found persuasive—see supra, showing the claims to be non-patentable over the applied prior art. 
		Specifically, the independent claims are amended to recite the WSSM comprises a glass substrate and is configured to be separated … . 
		In summary response, Komai expressly teaches the now introduced feature—see, supra, rejection of the independent claims. Specifically, Komai describes a WSSM 18/17 that comprises glass substrate 18 and is configured to be separated. See, for example, FIG. 55 showing the WSSM 18/17 and the glass substrate 18 configured to be separable. 
Alternatively, claims 1, 12, and 13, would have been obvious over the prior art, as explained supra. 
Accordingly, rejecting the claims as being unpatentable is proper. And the rejection of the claims, therefore, is maintained. 
CONCLUSION
13.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814